J-S62017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RICHARD J. COPPOLA, JR.                   :    IN THE SUPERIOR COURT OF
 (INDIVIDUALLY) AND GOE                    :         PENNSYLVANIA
 INTERNATIONAL, LLC.                       :
                                           :
                    Appellants             :
                                           :
                                           :
              v.                           :
                                           :    No. 811 EDA 2018
                                           :
 STEEL SERVICES, INC.                      :

             Appeal from the Order Entered February 20, 2018
   In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               2017-05726


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED JANUARY 18, 2019

      Richard J. Coppola, Jr. and Goe International, Inc. (collectively

“Appellants”) appeal from the order dismissing their Complaint against Steel

Services Inc. (“Steel Services”). The trial court found it lacked personal

jurisdiction over Steel Services because Appellants failed to establish Steel

Services had any connection to Pennsylvania. We affirm.

      On August 31, 2017, Appellants filed a Notice of Appeal from a

magisterial district judge decision, which entered judgment in favor of Steel

Services. On September 21, 2017, Appellants filed a Complaint alleging a

breach of contract claim. On October 18, 2017, Steel Services filed preliminary

objections, including an objection claiming the trial court lacked personal

jurisdiction over it. Appellants filed a response.
J-S62017-18



       The facts alleged in the pleadings that are relevant to this appeal are as

follows. Steel Services is a company with a principal place of business in

Virginia. After viewing Steel Services’ website, Appellants called Steel Services

in Virginia to purchase steel products. Appellants purchased the steel products

by credit card payment over the telephone. Steel Services shipped the

merchandise from its place of business in Virginia to Appellants’ job site, also

in Virginia. Steel Services does not have an office or bank account in

Pennsylvania. It does not have a Pennsylvania telephone number and is not

registered in Pennsylvania as a foreign corporation.

       On February 20, 2018, the trial court dismissed the Complaint because

it lacked personal jurisdiction over Steel Services.1 Appellants filed a Notice of

Appeal.

       As a preliminary matter, we conclude that the claims as to Goe

International have been abandoned on appeal. Coppola filed the Notice of

Appeal on behalf of himself and Goe International. The 1925(b) Statement

and appellate brief list Coppola as the only appellant. All claims as to Goe

International     have     therefore      been   abandoned   on   appeal.2   See

Commonwealth v. Bullock, 948 A.2d 818, 823 (Pa.Super. 2008) (finding
____________________________________________


1 The court dismissed as moot Steel Services other preliminary objections,
which included objections in the nature of improper representation, standing,
and improper pleading.

2 Further, Coppola, a non-attorney, may not represent Goe International.
David R. Nicholson, Builder, LLC v. Jablonski, 163 A.3d 1048, 1054
(Pa.Super. 2017) (concluding “LLC entities, generally, may not proceed in
Pennsylvania courts of common pleas except through a licensed attorney”).

                                           -2-
J-S62017-18



claim abandoned where not developed in brief). Coppola has preserved the

claims raised on appeal in his individual capacity, which we will now address.

      Coppola raises the following issues on appeal:

         1. Whether the Trial Court committed an error of law,
         abused its discretion and denied [Coppola’s] due process
         and Discovery rights by prematurely dismissing [Coppola’s]
         Common Pleas Court Complaint.

         2. Whether the Trial Court committed an error of law,
         abused its discretion and denied [Coppola’s] due process
         and Discovery rights by prematurely dismissing [Coppola’s]
         Common Pleas Court Complaint prior to conducting ANY
         Discovery.

         3. Whether the Trial Court committed an error of law,
         abused its discretion and denied [Coppola] due process and
         Discovery rights by prematurely dismissing [Coppola’s]
         Common Pleas Court Complaint prior to conducting ANY
         Discovery whatsoever so as to determine [Steel Services]
         personal jurisdiction in Pennsylvania.

         4. Whether the Trial Court committed an error of law,
         abused its discretion and denied [Coppola] due process and
         Discovery rights by prematurely dismissing [Coppola’s]
         Common Pleas Court Complaint prior to conducting ANY
         Discovery whatsoever so as to determine the scope and
         extent of [Steel Services’] interstate operations inclusive
         but not limited to Pennsylvania.

         5. Whether the Trial Court committed an error of law,
         abused its discretion and denied [Coppola] due process and
         Discovery rights by prematurely dismissing [Coppola’s]
         Common Pleas Court Complaint prior to conducting ANY
         Discovery whatsoever so as to determine the type, scope
         and extent of [Steel Services’] contacts in Pennsylvania, it’s
         internet and e-mail activities, contacts and marketing
         locations.

         6. Did [Steel Services’] market and operate on an interstate
         basis.




                                     -3-
J-S62017-18


         7. Is it therefore reasonable to conclude that [Steel
         Services] had minimum contacts in Pennsylvania both
         directly with [Coppola] and indirectly through their
         Interstate operations.

         8. Whether jurisdiction is appropriate in Pennsylvania.

Coppola’s Br. at 5-6. In sum, Coppola raises two claims: (1) the trial court

erred in finding it lacked jurisdiction over Steel Services; and (2) the trial court

erred in not permitting the parties to engage in discovery before dismissing

the Complaint for lack of jurisdiction.

      “When preliminary objections, if sustained, would result in the dismissal

of an action, such objections should be sustained only in cases which are clear

and free from doubt.” N.T. ex rel. K.R.T. v. F.F., 118 A.3d 1130, 1134

(Pa.Super. 2015) (quoting Gaboury v. Gaboury, 988 A.2d 672, 675

(Pa.Super. 2009)). “[W]hen deciding a motion to dismiss for lack of personal

jurisdiction the court must consider the evidence in the light most favorable

to the non-moving party.” Id. (quoting Gaboury, 988 A.2d at 675). “Once

the moving party supports its objections to personal jurisdiction, the burden

of proving personal jurisdiction is upon the party asserting it.” Id. (quoting

Gaboury, 988 A.2d at 675). We will reverse on order addressing preliminary

objections “only where there has been an error of law or an abuse of

discretion.” Id. (quoting Gaboury, 988 A.2d at 675).

      Courts may exercise two types of personal jurisdiction – general

jurisdiction, “which is founded upon a defendant’s general activities in the

forum as evidenced by continuous and systematic contacts with the state,” or

specific jurisdiction, which “is focused upon the particular acts of the

                                       -4-
J-S62017-18



defendant that gave rise to the underlying cause of action.” Taylor v. Fedra

Int'l., Ltd., 828 A.2d 378, 381 (Pa.Super. 2003). “The mere presence of a

website, without more, . . . is not sufficient to subject a business to specific

jurisdiction.” Haas v. Four Seasons Campground, Inc., 952 A.2d 688, 693

(Pa.Super. 2008). Rather, the “website must target users of the forum state,

and the use of the internet website must engage the party in such a way that

the underlying transaction that gives rise to the claim occurs as a result of

using the website.” Id.

      Further, the United States Supreme Court has clarified when a court

may exercise general jurisdiction:

         A court may assert general jurisdiction over foreign (sister-
         state or foreign-country) corporations to hear any and all
         claims against them when their affiliations with the State
         are so continuous and systematic as to render them
         essentially at home in the forum State. The paradigm
         forums in which a corporate defendant is at home, we
         explained, are the corporation’s place of incorporation and
         its principal place of business. The exercise of general
         jurisdiction is not limited to these forums; in an exceptional
         case, a corporate defendant’s operations in another forum
         may be so substantial and of such a nature as to render the
         corporation at home in that State.

BNSF Railway Co. v Tyrell, 137 S. Ct. 1549, 1558 (2017) (citations and

internal quotations omitted).

      The Supreme Court recently discussed the Fourteenth Amendment

limitations on general jurisdiction in BNSF Railway Co. v Tyrell, 137 S. Ct.
1549, 1554 (2017). There, BNSF was a railway company incorporated in

Delaware with a principal place of business in Texas. BNSF Railway Co., 137


                                     -5-
J-S62017-18



S. Ct. at 1554. A railway worker injured in North Dakota and another injured

in South Dakota brought suit against the railway company in Montana state

court. Id. The Montana Supreme Court determined that its state courts could

exercise personal jurisdiction over the railway because it maintained over

2,000 miles of railroad track and employed more than 2,000 workers in

Montana. Id. at 1554. The U.S. Supreme Court found these contacts

insufficient. Id. at 1559. The Court noted that the railway’s contacts with

Montana, while significant, represented a small percentage of its overall

business. See id. at 1554, 1559. Thus, it reiterated:

          [A]s we observed in Daimler, the general jurisdiction
          inquiry does not focus solely on the magnitude of the
          defendant’s in-state contacts. Rather, the inquiry calls for
          an appraisal of a corporation’s activities in their entirety; a
          corporation that operates in many places can scarcely be
          deemed at home in all of them.

Id. at 1559 (internal quotation marks, alterations, and citations omitted).

       Coppola maintains Pennsylvania courts have personal jurisdiction based

on Steel Services’ website. Coppola’s Br.at 8.3

       The website is insufficient to confer jurisdiction on Pennsylvania courts.

Regarding specific jurisdiction, the trial court found:

          Appellants sought out Steel Services by viewing its website,
          which is open to all and does not target Pennsylvania. Mr.
          Coppola then called the company to place his order for
          products to be shipped from Steel Services’ sole place of
          business in Virginia to Appellants’ jobsite, which was also in
____________________________________________


3Coppola also claims Steel Services’ website does “interstate business with
multiple interstate locations.” Coppola’s Br.at 8. However, although the
website does list multiple locations, all locations are in Virginia.

                                           -6-
J-S62017-18


         Virginia. Pennsylvania courts have declined to exercise
         personal jurisdiction where the defendant has simply made
         their information available to all those interested in it,
         wherever their location. The mere presence of a website
         does not and should not subject a defendant to a finding of
         specific jurisdiction.

Trial Ct. Op., filed June 8, 2018, at 6. We agree and conclude the trial court

did not err or abuse its discretion in finding it lacked specific jurisdiction. Haas,
952 A.2d at 693-94 (concluding that Pennsylvania did not have specific

jurisdiction where seasonal contracts not available over computer and

customer could not purchase rights through website, but had to drive to New

Jersey to sign contract).

      We further note that the website is insufficient to provide general

jurisdiction to Pennsylvania courts. There is nothing of record to suggest that

Steel Services has a presence in Pennsylvania, its website generated a

significant source of income from Pennsylvania, or that it was “essentially at

home” in Pennsylvania. BNSF, 1375 S. Ct. at 1558.

      Further, there is no other information of record, beyond the website,

that would permit a finding of general or specific jurisdiction. Coppola has not

shown that Steel Services has any continuous and systematic contacts with

Pennsylvania sufficient to confer general jurisdiction. In addition, the trial

court concluded Pennsylvania lacked specific jurisdiction, reasoning that “none

of [Steel Services] purported acts giving rise to the underlying causes of action

occurred in Pennsylvania.” Trial Court Op. at 5. It noted the only contact

between the parties was communication by telephone and writing, and

Coppola called the company’s place of business in Virginia and requested that

                                        -7-
J-S62017-18



the products be shipped to a jobsite in Virginia. The trial court’s findings are

supported by the record, and its holding that it lacked personal jurisdiction

was not error or an abuse of discretion.

      We next address Coppola’s claim that the court erred in not permitting

him to conduct discovery. Generally, we review an order concerning discovery

for an abuse of discretion standard. McNeil v. Jordan, 894 A.2d 1260, 1268

(Pa. 2006). Coppola did not seek discovery at any time prior to entry of the

order sustaining the preliminary objections. Therefore, Coppola waived the

claim. Pa.R.A.P. 302(a) (providing “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal”). Further, even if

Coppola had not waived the issue, we would conclude it lacks merit. In its

opinion pursuant to Pennsylvania Rule of Appellate Procedure 1925(a), the

trial court found “given the uncontroverted facts and the clear law as to this

jurisdiction dispute, there was no need to open the fact record for discovery

relating to this issue.” Trial Ct. Op. at 5. This was not an abuse of discretion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/19




                                      -8-